DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of U.S. Patent No. 10,361,733 B2. 
Regarding claims 1, 10 and 18:
Present invention
U.S. Patent 10,361,733 B2
1. A method, comprising: identifying, by a system comprising a processor, a first pre-distortion signal generated based on a first output of a first amplifier device; and facilitating, by the system, receiving a selection of a second amplifier device to which to apply the first pre-distortion signal, wherein the selection was based on a first characteristic of the first amplifier device, and wherein the second amplifier device is different from the first amplifier device.
1. A transmitter device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: identifying a first digital pre-distortion coefficient of a first power amplifier; identifying a second digital pre-distortion coefficient of a second power amplifier, wherein the first digital pre-distortion coefficient and the second digital pre-distortion coefficient are associated with a first power amplification nonlinearity associated with the first power amplifier and a second power amplification nonlinearity associated with 


Claim 1 of the U.S. Patent No. 10,361,733 does not disclose “receiving a selection of a second amplifier device) explicitly.  However, it is obvious that the “determining” step and “applying” step  teach the selection of the second amplifier.  In the “determining” step, claim 1 teaches “that a first power amplifier and a second power amplifier have a first predistortion coefficient and a second predistortion coefficient respectively that are similar according to a similarity criterion” that implies the “selection”. 
Claims 10 and 18 correspond to claims 10 and 17 of 10,361,733 and are rejected using the same reasoning shown above.
Regarding claims 2-9, 11-17, 19 and 20: 
Claims 2-9 are anticipated by claims 2-9 of 10,361,733.
Claims 11-17 are anticipated by claims 11-16 of 10,361,733.
Claims 19-20 are anticipated by claims 19-20 of 10361,733.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of U.S. Patent No. 10,693,508 B2. 
Regarding claims 1, 10 and 18:
Present invention 
U.S. Patent 10,693,508 B2
1. A method, comprising: identifying, by a system comprising a processor, a first pre-distortion signal generated based on a first output of a first amplifier device; and facilitating, by the system, receiving a selection of a second amplifier device to which to apply the first pre-distortion signal, wherein the selection was based on a first characteristic of the first amplifier device, and wherein the second amplifier device is different from the first amplifier device.
1. A first amplifier device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: sending a first output to a measurement component for a first determination, based on the first output, of a first amplification nonlinearity associated with the first amplifier device; receiving a first pre-distortion signal from a pre-distorter component, wherein the pre-distorter component determined the first pre-distortion signal based on the first amplification nonlinearity; and applying the first pre-distortion signal to the first amplifier device, wherein the first pre-distortion signal is further applied to a second amplifier device for a second determination of a second amplification nonlinearity associated with the second amplifier device.



Claim 1 of the U.S. Patent No. 10,693,508 B2does not disclose “receiving a selection of a second amplifier device) explicitly.  However, it is obvious that the “applying” step  teaches the selection of the second amplifier.  In the “applying” step, claim 1 teaches “applying the first pre-distortion signal to the first amplifier device, wherein the first pre-distortion signal is further applied to a second amplifier device for a second determination of a second amplification nonlinearity associated with the second amplifier device” that implies the “selection”.
Claims 10 and 18 correspond to claims 10 and 19 of 10,693,508 B2and are rejected using the same reasoning shown above.

Regarding claims 2-9, 11-17, 19 and 20: 
Claims 2-9 are anticipated by claims 2-9 of 10,693,508 B2.
Claims 11-17 are anticipated by claims 11-17 of 10,693,508 B2.
Claims 19-20 are anticipated by claims 19-20 of 10,693,508 B2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Widdowson et al.  (US 2014/0125416 A1) in view of Adar (US 7,385,447 B1).
	Regarding claim 1: 
As shown in FIGS. 1-4, Widdowson discloses a method, comprising: 
identifying, by a system comprising a processor, a first pre-distortion signal generated based on a first output of a first amplifier device (see Widdowson, FIG. 2, first amplifier 162 and predistortion 186 and paragraph [0027]; “ first sensor 180 detects the amplitude and phase of the output of the auxiliary amplifier 168 and provides an indication of this amplitude and phase to a first predistortion component 182.”); and 
facilitating, by the system, receiving a selection of a second amplifier device wherein the selection was based on a first characteristic of the first amplifier device, and wherein the second amplifier device is different from the first amplifier device (see Widdowson, FIG. 2, paragraph [0027]; “Based on the second portion of the input signal and based on the indication of the amplitude and phase output by the auxiliary amplifier 168 that is provided by the first sensor 180, the first predistortion component 182 determines a predistorted value to input to the auxiliary amplifier 168 such that the desired transfer function of the auxiliary amplifier 168 is substantially achieved.”).

Widdowson discloses all of the above, but does not explicitly disclose receiving a selection of a second amplifier device “to which to apply the first pre-distortion signal”.
However, Adar discloses receiving a selection of a second amplifier device to which to apply the first pre-distortion signal (see Adar, FIG. 3, predistorter 306 and amplifier 310 and col. 4, lines 19-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Widdowson as taught by Adar and receive a selection of a second amplifier device to which to apply the first pre-distortion signal thus allowing amplification with less distortion (see Adar, col. 1, lines 11-23).

	Regarding claim 2: 
The combination of Widdowson and Adar discloses the method of claim 1, further comprising, applying, by the system, the first pre-distortion signal to a second output of the second amplifier device, wherein the first pre-distortion signal corrects an amplification nonlinearity of the second output (Widdowson, FIG. 2, output of sensor 180 and sensor 184).

	Regarding claim 3: 
The combination of Widdowson and Adar discloses the method of claim 1, wherein the first pre-distortion signal was determined based on a first amplification nonlinearity associated with the first amplifier device, identified by measuring the first output (Adar, col. 4, lines 36-49).

	Regarding claim 6: 
The combination of Widdowson and Adar discloses the method of claim 1, wherein the selection was further based on: a second characteristic of the second amplifier device being in a condition in relation to the first characteristic (Widdowson, FIG. 2, paragraph [0024]).

	Regarding claim 7: 
The combination of Widdowson and Adar discloses the method of claim 6, wherein the condition comprises a level of similarity between the first characteristic and the second characteristic (Widdowson, FIG. 2, paragraph [0024]).

	Regarding claim 8: 
The combination of Widdowson and Adar discloses the method of claim 1, further comprising: 
identifying, by the system, a second pre-distortion signal generated based on a second output of the second amplifier device (Widdowson, FIG. 2, paragraph [0027]; “In an embodiment, a first sensor 180 detects the amplitude and phase of the output of the auxiliary amplifier 168 and provides an indication of this amplitude and phase to a first predistortion component 182.”); and 
determining, by the system, that the first pre-distortion signal and the second pre-distortion signal are similar according to a similarity criterion, resulting in a similarity determination (Widdowson, FIG. 2, paragraph [0027] “a second sensor 184 detects the amplitude and phase of the output of the main amplifier 162 and provides an indication of this amplitude and phase to a second predistortion component 186. Based on the first portion of the input signal, based on the indication of the amplitude and phase output by the main amplifier 162 that is provided by the second sensor 184, and based on the indication of the amplitude and phase output by the auxiliary amplifier 168 that is provided by the first sensor 180, the second predistortion component 186 determines a predistorted value to input to the main amplifier 162 such that the desired transfer function of the main amplifier 162 is substantially achieved.”), 
wherein selecting the second amplifier device to which to apply the first pre-distortion signal is further based on the similarity determination (Widdowson, FIG. 2, paragraph [0027]).

	Regarding claim 9: 
The combination of Widdowson and Adar discloses the method of claim 8, wherein the similarity criterion comprises a comparison of a similarity between the first pre-distortion signal and the second pre-distortion signal to a threshold value (Widdowson, FIG. 2, paragraph [0027]).

	Regarding claim 10: 
As shown in FIGS. 1-4, Widdowson discloses a first amplifier device, comprising: 
a processor (Widdowson, paragraph [0050] “processing in the baseband processor applies a routine to the predistortion circuit to predistort the baseband signals”): and 
a memory that stores executable instructions that when executed by the processor. facilitate performance of operations (Widdowson, paragraph [0050], comprising: 
receiving a first pre-distortion signal from a pre-distorter (see Widdowson, FIG. 2, first amplifier 162 and predistortion 186 and paragraph [0027]; “ first sensor 180 detects the amplitude and phase of the output of the auxiliary amplifier 168 and provides an indication of this amplitude and phase to a first predistortion component 182.”); and 
based on a first characteristic of the second amplifier device applying the first pre-distortion signal to a second output signal of the first amplifier device, and wherein the second amplifier device is different from the first amplifier device (see Widdowson, FIG. 2, paragraph [0027]; “Based on the second portion of the input signal and based on the indication of the amplitude and phase output by the auxiliary amplifier 168 that is provided by the first sensor 180, the first predistortion component 182 determines a predistorted value to input to the auxiliary amplifier 168 such that the desired transfer function of the auxiliary amplifier 168 is substantially achieved.”).

Widdowson discloses all of the above, but does not explicitly disclose wherein the first pre-distortion signal was generated based on a first output signal of a second amplifier device.
However, Adar discloses wherein the first pre-distortion signal was generated based on a first output signal of a second amplifier device (see Adar, FIG. 3, predistorter 306 and amplifier 310 and col. 4, lines 19-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Widdowson as taught by Adar and receive a selection of a second amplifier device to which to apply the first pre-distortion signal thus allowing amplification with less distortion (see Adar, col. 1, lines 11-23).




Regarding claim 11: 
The combination of Widdowson and Adar discloses the first amplifier device of claim 10, wherein applying the first pre- distortion signal to the second output signal comprises applying the first pre-distortion signal to the second output signal to correct a first amplification nonlinearity of the second output signal (Adar, col. 4, lines 36-49).

	Regarding claim 13: 
The combination of Widdowson and Adar discloses the first amplifier device of claim 10, wherein the first pre-distortion signal was determined based on a second amplification nonlinearity associated with the second amplifier device, identified by measuring the first output signal of the second amplifier device (Adar, col. 4, lines 36-49).

	Regarding claim 14: 
The combination of Widdowson and Adar discloses the first amplifier device of claim 10, wherein applying the first pre- distortion signal to the second output signal is further based on: a second characteristic of the first amplifier device, and the second characteristic being in a condition in relation to the first characteristic (Widdowson, FIG. 2, paragraph [0024]).

	Regarding claim 15: 
The combination of Widdowson and Adar discloses the first amplifier device of claim 14, wherein the condition comprises a level of similarity between the first characteristic and the second characteristic (Widdowson, FIG. 2, paragraph [0024]).


Regarding claim 16: 
The combination of Widdowson and Adar discloses the first amplifier device of claim 10, wherein the operations further comprise: 
identifying a second pre-distortion signal generated based on the second output signal (Widdowson, FIG. 2, paragraph [0027]; “In an embodiment, a first sensor 180 detects the amplitude and phase of the output of the auxiliary amplifier 168 and provides an indication of this amplitude and phase to a first predistortion component 182.”); and 
determining that the first pre-distortion signal and the second pre-distortion signal are similar according to a similarity criterion, wherein applying the first pre- distortion signal to the second output signal is further based on a result of evaluating the similarity criterion (Widdowson, FIG. 2, paragraph [0027] “a second sensor 184 detects the amplitude and phase of the output of the main amplifier 162 and provides an indication of this amplitude and phase to a second predistortion component 186. Based on the first portion of the input signal, based on the indication of the amplitude and phase output by the main amplifier 162 that is provided by the second sensor 184, and based on the indication of the amplitude and phase output by the auxiliary amplifier 168 that is provided by the first sensor 180, the second predistortion component 186 determines a predistorted value to input to the main amplifier 162 such that the desired transfer function of the main amplifier 162 is substantially achieved.”).

	Regarding claim 17: 
The combination of Widdowson and Adar discloses the first amplifier device of claim 16, wherein evaluating the similarity criterion comprises comparing a similarity between the first pre-distortion signal and the second pre-distortion signal to a threshold value (Widdowson, FIG. 2, paragraph [0027]).

	Regarding claim 18: 
As shown in FIGS. 1-4, Widdowson discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of amplifying array equipment, facilitate performance of operations, comprising: 
identifying a pre-distortion coefficient generated based on a first output of a first amplifier (see Widdowson, FIG. 2, first amplifier 162 and predistortion 186 and paragraph [0027]; “ first sensor 180 detects the amplitude and phase of the output of the auxiliary amplifier 168 and provides an indication of this amplitude and phase to a first predistortion component 182.”)”); 
selecting a second amplifier for pre-distortion of a second output of the second amplifier based on the pre-distortion coefficient and wherein the second amplifier is different from the first amplifier (see Widdowson, FIG. 2, first amplifier 162 and predistortion 186).

Widdowson discloses all of the above, but does not explicitly disclose receiving a selection of a second amplifier device to which to apply the first pre-distortion signal and based on the pre-distortion coefficient, pre-distorting the second output of the second amplifier, wherein the pre-distorting corrects an amplification nonlinearity of the second output.
However, Adar discloses receiving a selection of a second amplifier device to which to apply the first pre-distortion signal (see Adar, FIG. 3, predistorter 306 and amplifier 310 and col. 4, lines 19-48) and based on the pre-distortion coefficient, pre-distorting the second output of the second amplifier, wherein the pre-distorting corrects an amplification nonlinearity of the second output (Adar, col. 4, lines 36-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Widdowson as taught by Adar and receive a selection 

	Regarding claim 19: 
The combination of Widdowson and Adar discloses the non-transitory machine-readable medium of claim 18, wherein the amplifying array equipment, the first amplifier and the second amplifier are comprised in an antenna array (see Widdowson, paragraph [0004]; “emitting from an antenna and/or antenna array.”).

	Regarding claim 20: 
The combination of Widdowson and Adar discloses the non-transitory machine-readable medium of claim 18, wherein the pre-distortion coefficient was determined based on a first amplification nonlinearity associated with the first amplifier, identified by measuring and analyzing the first output (Adar, col. 4, lines 36-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/               Examiner, Art Unit 2631   

/SHUWANG LIU/               Supervisory Patent Examiner, Art Unit 2631